Citation Nr: 1826503	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for a service-connected seizure disorder

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Hartford, Connecticut.  Jurisdiction over the appeal now resides with the RO in New York, New York.

Although the RO did not certify the issue of TDIU as part of this appeal, the Veteran claims that his seizures make employment impossible.  See, e.g., October 2014 VA Form 9, Appeal to Board of Veterans' Appeals.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for a seizure disorder.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination is from December 2010 (the AOJ obtained a medical advisory opinion in September 2014 based on a review of the medical evidence).  The Veteran has reported that he was hospitalized for his seizure disorder in July 2014 and, upon discharge, was admitted to the New York State Veterans Home for rehabilitation.  Thus, the Board finds that a more contemporaneous examination is warranted given the more than 7-year lapse of time since the last examination.  

As noted above, the Veteran reports that his seizure disorder prevents him from working.  Thus, the evidence related to the increased rating claim raises the issue of entitlement to a TDIU where, as here, the Veteran is unemployed and reports that he is unable to work due to his seizure disorder.  

Throughout the appeal period, the Veteran's seizure disorder has not meet the requirements for a schedular TDIU rating (even with consideration of the separate diverticulitis rating).  As such, the Board finds that the case should be referred for consideration of extraschedular TDIU.  

Since the claims file is being returned it should be updated to include any outstanding VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records since July 2009 (one year prior to his July 2010 claim for increase) and records in connection with his July 2014 hospitalization at the Brooklyn VA Medical Center and subsequent transfer to the New York State Veterans Home for rehabilitation.

2.  After the development requested in paragraph 1 is complete, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected seizure disorder during the appeal period (since his July 2010 claim for increase).  After examination of the Veteran and review of his claims file, the examiner should identify and comment on the nature, frequency and/or severity (as appropriate) of all seizure disorder symptoms, including the impact of these symptoms on the Veteran's occupational and social functioning since his July 2010 claim for increase, noting any changes in the level of disability. 

In providing the requested opinion, in addition to reviewing the Veteran's claims file, the examiner should consider and address as necessary the December 2010 VA neurological examination report finding that the Veteran is not employable (this report indicated that the Veteran is unemployable but referenced several conditions other than the seizure disorder and did not explain whether the Veteran's unemployability is caused by his service-connected disabilities or his nonservice-connected - therefore, that report does not provide the Board with adequate information to decide the unemployability claim).  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim for an increased rating for a seizure disorder, FOLLOWED BY readjudication of the TDIU claim (AFTER any further development indicated and in light of the determination made on the increased rating claim).  [IF the schedular percentage requirements for a TDIU rating under 4.16(a) remain unmet, then the AOJ should consider an extraschedular TDIU rating under 4.16(b), with referral of the claim to the Director of Compensation Service for an opinion.]  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

